

	

		III

		109th CONGRESS

		1st Session

		S. RES. 297

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Feingold (for

			 himself and Mr. Kohl) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Marking the dedication of the Gaylord

		  Nelson Wilderness within the Apostle Islands National Lakeshore.

		  

	

	

		Whereas the Honorable Gaylord Nelson, a State Senator,

			 Governor, and United States Senator from Wisconsin, devoted his life to

			 protecting the environment by championing issues of land protection, wildlife

			 habitat, environmental health, and increased environmental awareness, including

			 founding Earth Day;

		Whereas the Honorable Gaylord Nelson authored the Apostle

			 Islands National Lakeshore Act, which led to the protection of one of the most

			 beautiful areas in Wisconsin and recognized the rich assemblage of natural

			 resources, cultural heritage, and scenic features on Wisconsin’s north coast

			 and 21 islands of the 22-island archipelago;

		Whereas the Apostle Islands National Lakeshore was

			 designated a National Park on September 26, 1970;

		Whereas, on December 8, 2004, approximately 80 percent of

			 the Apostle Islands National Lakeshore was designated the Gaylord Nelson

			 Wilderness;

		Whereas the Gaylord Nelson Wilderness within the Apostle

			 Islands National Lakeshore provides a refuge for many species of birds,

			 including threatened bald eagles and endangered piping plovers, herring-billed

			 gulls, double-crested cormorants, and great blue herons, and is a safe haven

			 for a variety of amphibians, such as blue-spotted salamanders, red-backed

			 salamanders, gray treefrogs, and mink frogs, and is a sanctuary for several

			 mammals, including river otters, black bears, snowshoe hares, and

			 fishers;

		Whereas the official dedication of the Gaylord Nelson

			 Wilderness occurred on August 8, 2005, 36 days after the Honorable Gaylord

			 Nelson’s passing; and

		Whereas the Honorable Gaylord Nelson changed the

			 consciousness of our Nation and embodied the principle that 1 person can change

			 the world, and the creation of the Gaylord Nelson Wilderness is a small, but

			 fitting, recognition of his efforts: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 Honorable Gaylord Nelson’s environmental legacy;

			(2)celebrates the

			 dedication of the Gaylord Nelson Wilderness within the Apostle Islands National

			 Lakeshore; and

			(3)requests that the

			 Secretary of the Senate transmit an enrolled copy of this resolution to the

			 family of the Senator.

			

